Citation Nr: 0326435	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for hearing loss in the left ear.  

2.  Entitlement to Department of Veterans Affairs 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for an 
unsteady gait due to VA surgical treatment in July 1992.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  


REMAND

A Board decision dated in June 1986 denied entitlement to 
restoration of service connection for defective hearing in 
the right ear.  A rating decision dated in July 1986 denied 
service connection for otosclerosis, and the veteran was so 
informed in correspondence dated in August 1986.  He did not 
appeal this determination.  

In a statement dated in September 1986, the veteran requested 
that service connection for right ear hearing loss be 
reinstated.  By correspondence dated in May 1987, the RO 
denied the request and furnished the veteran with a statement 
of his appellate rights.  He did not appeal.  

During the prosecution of the current appeal, the veteran 
again raised the issue of entitlement to service connection 
for right ear hearing loss, for example, in his statement 
accompanying the submission of his substantive appeal.  The 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
right ear hearing loss is inextricably intertwined with the 
issue of entitlement to an increased rating for left ear 
hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The Board further notes that 38 U.S.C.A. § 1160(a) (West 
2002) provides in pertinent part that where a veteran has 
suffered total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as 
the result of nonservice-connected disability not the result 
of the veteran's own willful misconduct, VA shall assign and 
pay to the veteran the applicable rate of compensation under 
chapter 11 of title 38, United States Code, "as if the 
combination of disabilities were the result of service-
connected disability."  See 38 C.F.R. § 3.383(a)(3) (2003) 
(implementing regulation).  

However, effective December 6, 2002, section 1160(a)(3) of 
title 38, U.S. Code, regarding the degree of hearing loss 
required for compensation based on hearing loss in paired 
organs was amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 103, 116 Stat. 2820, 2821-22.  The amended 
statute now provides that where a veteran has suffered 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of nonservice-connected 
disability not the result of the veteran's own willful 
misconduct, VA shall assign and pay to the veteran the 
applicable rate of compensation under chapter 11 of title 38, 
U.S. Code, as if the combination of disabilities were the 
result of service-connected disability.  

It is notable that the amendment to 38 U.S.C.A. § 1160(a)(3) 
deleted the word "total" wherever the word "deafness" was 
used in section 1160(a)(3).  The use of the phrase "deafness 
compensable to a degree of 10 percent or more" in the 
statute, as amended, indicates that "deafness" used with 
regard to the nonservice-connected ear means deafness to a 
like degree.  It would seem, therefore, that in the 
circumstances of this case, the nonservice-connected right 
ear must be regarded as service connected for purposes of 
evaluating the veteran's hearing loss in his left ear.  
However, the amendment is clearly liberalizing legislation, 
and any increased rating resulting from the evaluation of the 
veteran's left ear hearing loss pursuant to the amendment may 
not be effective prior to the amendment's effective date.  
See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000.  
This, however, means that the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for right ear hearing loss must be 
addressed because the period prior to December 6, 2002, must 
be considered in determining whether an increased rating for 
service-connected hearing loss is warranted.  

The veteran's most recent claim for an increased rating for 
his service-connected left ear hearing loss was received on 
May 31, 2000.  The question arises, however, as to whether 
the veteran had a pending claim for an increased rating for 
left ear hearing loss, effective from January 25, 1993, when 
a claim for increase was filed by his representative.  A 
rating decision of March 15, 1993, continued the 10 percent 
rating for left ear hearing loss, and the veteran was so 
informed in a letter dated March 22, 1993.  The veteran filed 
what his representative characterized as a notice of 
disagreement with that determination.  In response to the 
veteran's letter received in May 1993, the RO in August 1993 
again addressed the issue of an increased rating, finding 
that the veteran had not submitted evidence to show that his 
left ear hearing loss had increased in severity.  The letter, 
although not provided to the veteran's representative, did 
set forth some basic appeal rights.  Despite the RO's 
correspondence of August 1993, the veteran was not required 
to submit another notice of disagreement with the March 1993 
rating decision.  

The Board also notes that the veteran last underwent a VA 
audiology evaluation in September 2000.  More recent 
audiological data would be helpful in evaluating the 
veteran's overall disability picture, especially in light of 
the amendment to 38 U.S.C.A. § 1160(a)(3) that became 
effective on December 6, 2002.  

The veteran also maintains that he has an unsteady gait as a 
result of a revision stapedectomy of the left ear performed 
at the VA Westside Medical Center in July 1992.  He points 
out that a VA ENT examiner in October 2001 opined that it was 
at least as likely as not that the veteran's unsteady gait 
was due to his stapedectomy and that a second VA examiner 
opined at that time that 50 percent of his unsteady gait was 
due to the stapedectomy and 50 percent was due to his 
peripheral neuropathy.  The veteran himself claims that he 
would not have consented to the operation if he had known 
that an unsteady gait was a known complication of surgery.  
The RO denied the claim on the basis that unsteadiness was a 
known complication of the procedure, but this rationale 
stands up only if the veteran gave informed consent to the 
procedure.  It does not appear that the veteran's consent to 
the procedure is of record.  If available, his written 
consent should be associated with the record.  



As pertinent to this appeal, Section 1151 of title 38, U.S. 
Code, provides that - 

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and - 

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was 

(A) carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
the part of the Department in 
furnishing the hospital care, 
medical or surgical treatment, 
or examination; or 
(B) an event not 
reasonably foreseeable; . . . . 

However, the version of 38 U.S.C.A. § 1151 quoted above took 
effect on October 1, 1997, and does not apply to claims filed 
before that date.  VAOPGCPREC 40-97.  

In Brown v. Gardner, 513 U.S. 115 (1994), the United States 
Supreme Court affirmed a decision of the United States Court 
of Appeals for Veterans Claims that had invalidated the 
provisions of 38 C.F.R. § 3.358(c)(3) as in violation of the 
statutory rights granted to veterans by Congress under 
38 U.S.C.A. § 1151.  The Supreme Court held that VA was not 
authorized by 38 U.S.C.A. § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Appeals for Veterans Claims that the regulation cited was 
contrary to the clear language of the statute and was 
therefore invalid.  

In response to the Supreme Court's decision, VA amended 
38 C.F.R. § 3.358 to conform to the Gardner decision, 
initially by an interim rule promulgated in March 1995.  That 
rule with some minor changes was adopted as a final rule in 
May 1996, effective July 22, 1996.  61 Fed. Reg. 25,787 
(1996).  The changes essentially deleted the requirement that 
VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.  

The VA General Counsel in a precedent opinion issued in March 
1994 held that decisions of the Court of Appeals for Veterans 
Claims invalidating VA regulations do not have retroactive 
effect in relation to prior finally adjudicated claims but 
should be given retroactive effect as they relate to claims 
still open on direct review.  VAOPGCPREC 9-94, 59 Fed. Reg. 
27,307 (1994).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

The record in this case shows that the veteran attempted to 
reopen his claim for residuals of the left ear surgery 
performed by VA in July 1992.  The veteran's letter of 
January 15, 1993, which his representative submitted as a 
reopened claim to the RO later that month, clearly indicates 
that the veteran was claiming entitlement to compensation 
because of negligent VA surgical treatment that resulted, he 
claimed, in dizziness that precluded him from stabilizing his 
balance.  However, this claim was not addressed in the rating 
decision of March 15, 1993, a fact duly noted by the veteran 
in the notice of disagreement filed with the RO on March 31, 
1993.  In May 1993, the RO responded that the surgery of July 
1992 was for a nonservice-connected condition - otosclerosis 
- and that service connection for otosclerosis had been 
previously and finally denied in 1986.  

The RO's letter to the veteran of May 12, 1993, was defective 
in at least two respects.  The pending claim was for benefits 
under 38 U.S.C.A. § 1151 and not for direct service 
connection.  Accordingly, the fact that the surgery was for a 
nonservice-connected condition was immaterial if additional 
disability proximately resulted from the surgery.  Second, 
the letter did not provide the veteran with a statement of 
his appellate rights, nor was a copy of the letter furnished 
to his representative.  It therefore did not conform to the 
requirements of 38 U.S.C.A. § 5104(a) (West 2002) regarding 
notices of decisions.  The provisions of section 5104(a) are 
essentially identical to those originally enacted, which 
became effective with respect to decisions rendered by VA 
after January 31, 1990.  See Veterans' Benefits Amendments of 
1989, Pub. L. 101-237, § 115(b), 103 Stat. 2062, 2066.  

It thus appears that when the veteran claimed entitlement to 
1151 benefits in May 2002, he had a claim for that benefit 
pending.  This is material to the adjudication of the claim 
because under regulations in effect prior to October 1, 1997, 
compensation is not payable for the necessary consequences of 
surgical treatment with the implied or express consent of the 
veteran, but "necessary consequences" are defined as those 
"which are certain to result from, or were intended to 
result from, the . . . surgical treatment administered."  
38 C.F.R. § 3.358(c)(3) (1996).  

The veteran also claims that he has a depressive disorder due 
not only to service-connected hearing loss, but also to his 
unsteady gait, which has led to considerable social 
isolation.  If compensation is found to be payable for an 
unsteady gait under 38 U.S.C.A. § 1151, the RO should address 
the issue of entitlement to service connection for depression 
secondary to an unsteady gait due to VA surgical treatment.  
An additional medical opinion may have to be obtained.  

Finally, the record shows that the veteran was given notice 
of his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, in a letter dated in October 2001.  This letter appears 
to have addressed only his 1151 claim and indicated that 
additional evidence or information should be submitted as 
soon as possible, "preferably within 60 days from the date 
of this letter."  The veteran was informed that if the RO 
did not receive the information or evidence within that 
period of time, the RO "will decide your claim based solely 
on the evidence we have received and any VA examinations or 
medical opinions."  

Regulations implementing the VCAA that became effective on 
August 29, 2001, included 38 C.F.R. § 3.159(b)(1), which 
states in pertinent part that if a claimant did not respond 
within 30 days to a VA request for pertinent evidence or 
information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration the 
one-year period provided in the VCAA (38 U.S.C.A. § 5103(b) 
(West 2002)) based on all the information and evidence 
contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Federal Circuit noted, however, that if VA is able to 
substantiate a claim for benefits without the need for 
additional information or evidence, there would be no basis 
for concluding that § 5103 would preclude such an award 
before the expiration of one year.  Id.  



In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) with respect to all pending 
claims.  This notice should specifically 
include the evidence or information 
necessary to reopen his claim for service 
connection for hearing loss in the right 
ear.  The RO should inform the veteran 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should attempt to obtain and 
associate with the claims file any 
written consent signed by the veteran 
prior to the revision stapedectomy of the 
left ear that he underwent at the VA West 
Side Medical Center in July 1992.  The RO 
should readjudicate the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 
for an unsteady gait as a consequence of 
VA surgical treatment in July 1992 under 
the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 in effect prior to 
October 1, 1997.  

3.  The veteran should be afforded a VA 
audiology evaluation to determine the 
current severity of his hearing loss for 
rating purposes.  The examiner is 
requested to review the claims file and 
comment on whether the veteran manifested 
total deafness in his nonservice-
connected right ear during the period 
from January 25, 1993, to December 6, 
2002.  

4.  Following any further indicated 
development, the RO should review the 
record and adjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for right ear hearing 
loss.  The RO should also readjudicate 
the claim for an increased rating for 
left ear hearing loss, taking into 
account the amendment to 38 U.S.C.A. § 
1160(a)(3), noted above, that became 
effective on December 6, 2002.  In 
readjudicating the claim for an increased 
rating for left ear hearing loss, the RO 
should also address the claim for that 
benefit pending since January 25, 1993.  
The RO should readjudicate the claim for 
service connection for depression, to 
include whether the veteran has 
depression secondary to an unsteady gait.  

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




